DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 4/25/2022.  This Action is made FINAL.

Claims 1-8, 10-18, 20 and 22 are pending and they are presented for examination.  

Duplicate Claim(s)

Applicant is advised that should claim(s) 10 and 20 be found allowable, claim(s) 10 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Response to Arguments

Applicant's arguments filed regarding claim(s) 4 and 13, “Regarding claims 4 and 13, Applicant believes the rejection is in error because the term “substantially,” while broad, is not indefinite.  In this case, a person of ordinary skill in the art would understand, when reading the claim in light of the specification, that the phrase “substantially low workload” refers to situations regarding the load on the CPU, such that the CPU may execute a task from a virtual server”.  
The examiner respectfully disagrees.  The term “substantially low”, is a relative term.  A person with ordinary skill in the art would recognize low workload on one system might be considered high workload on another system.  For example, a system that is designed to be highly efficient is designed to maximize its resource utilization and will consider 80% percent utilization to be considered low workload.  On the other hand, another system would consider below 20% utilization to be low workload.  Therefore, “substantially low” workload is a relative term and argument is not persuasive. 

Applicant's arguments filed regarding claim(s) 1, 10 and 20, “Nowhere in those functions does Saito “dynamically assign” a first CPU of said one or more sharable CPUs to a virtual server, where the first CPU has no owner”.  “Additionally, Esfahany does not teach or suggest a CPU having no owner, only teaching that CPU shares of the virtual machine may be increased or decreased depending on usage.”
The examiner would like point out to the disclosures of Saito and Esfahany which discloses sharable CPU(s) that are does not belong/owned by a particular virtual machine/server.  Since, sharable CPU(s) is/are not dedicated, it is not owned by one particular virtual machine/server.  
Both Saito [Paragraph 124, 152, 317] and Esfahany [Paragraph 11, 25] discloses sharable CPU(s) which has no owner since the CPU(s) is/are shared amongst virtual machine(s) and dynamically assigning CPU(s) to a virtual server(s).
Therefore, argument is not persuasive.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially low” in claim 4 (similarly claim 13) is a relative term which renders the claim indefinite. The term “substantially low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Pub 20130081016) (hereafter Saito) in view of Esfahany et al. (Pub 200580262504) (hereafter Esfahany).

As per claim 1, Saito teaches:
A method of efficient utilization of a plurality of central processing units, CPUs, within two or more virtual servers, the method being performed in a resource sharing manager, RSM, being adapted to manage sharing of said plurality of CPUs within said two or more virtual servers, by interacting with said plurality of CPUs and the two or more virtual servers, the method comprising: ([Paragraph 102], The hypervisor 440 includes a load monitoring unit 441, a virtual machine allocation unit 442, a virtual machine management unit 443, a processor management unit 444, a virtual machine information storage unit 445, and a processor information storage unit 446. The hypervisor 440 is software having a higher privilege level than each OS.  [Paragraph 117], the processor management unit 444 generates processor information such that: the attribute of the processor A 101 is "share" (described below); the attribute of the processor B 102 is "standby"; the attribute of each of the processors C 103 and D 104 is "off"; the number of virtual machines associated with the processor A 101 is the total number of virtual machines targeted for execution; and the number of virtual machines associated with each of the processors B 102, C 103, and D 104 is "0" which is an initial value, and stores the processor information thus generated into the processor information storage unit 446.)
dynamically obtaining information about which CPUs are sharable to which virtual servers, wherein the which CPUs that are sharable to which virtual servers are one or more sharable CPUs; ([Paragraph 117], the processor management unit 444 generates processor information such that: the attribute of the processor A 101 is "share" (described below); the attribute of the processor B 102 is "standby"; the attribute of each of the processors C 103 and D 104 is "off"; the number of virtual machines associated with the processor A 101 is the total number of virtual machines targeted for execution; and the number of virtual machines associated with each of the processors B 102, C 103, and D 104 is "0" which is an initial value, and stores the processor information thus generated into the processor information storage unit 446. [Paragraph 130], Each of the numbers of virtual machines 603 is information indicating the number of virtual machines operating on a processor identified by a corresponding processor ID.  [Paragraph 124], Each of the processors A 101 to D 104 is associated with one of four attributes, i.e., "exclusive", "share", "standby", and "off".  [Paragraph 265-269], The virtual machine management unit 2243 is connected to the load monitoring unit 441, the virtual machine allocation unit 2242, and the virtual machine information storage unit 445, and has a function 1a described below, in addition to the functions 2, 3, and 4 of the virtual machine management unit 443.  At the start up of the hypervisor 2240, the virtual machine management unit 2243 generates virtual machine information such that each of the virtual machines targeted for execution is associated with a different processor…  the virtual machines targeted for execution are allocated in the order of: the power saving processor A 1901, the power saving processor B 1902, the power saving processor C 1903, the high-performance processor A 1904, the high-performance processor B 1905, and the high-performance processor C 1906… )
dynamically obtaining information about that one or more of said sharable CPUs are available; ([Paragraph 180], the virtual machine allocation unit 442 checks whether a processor having the attribute of "share" exists (step S1010).  [Paragraph 181], If a processor having the attribute of "share" exists in step S1010 (step S1010: Yes), the virtual machine system 100 performs the aforementioned virtual machine allocation processing…)
dynamically assigning a first CPU of said one or more sharable CPUs being available, to a first virtual server of said one or more virtual servers requiring more resources, based on which CPUs are sharable to which virtual server, enabling the first virtual server of said one or more virtual servers to which the first CPU is assigned, to use the first CPU, until receiving information that the first CPU no longer is sharable to, or needed by, the first virtual server, wherein dynamically assigning, the first CPU of said one or more sharable CPUs being available, to one virtual server of said one or more virtual servers requiring more resources, based on which CPUSs are sharable to which virtual server, comprises dynamically assigning a first CPU, having no owner, to the first virtual server of said one or more virtual servers. ([Paragraph 415], if the load of a virtual machine that operates exclusively on a processor becomes small, the virtual machine can share a processor with another virtual machine and operate on the processor together with the other virtual machine…  [Paragraph 148], Upon completion of step S720, the processor management unit 444 generates the processor information such that: the attribute of the processor A 101 is "share"; the attribute of the processor B 102 is "standby"; the attribute of each of the processors C 103 and D 104 is "off"; the number of virtual machines associated with the processor A 101 is the total number of virtual machines targeted for execution; and the number of virtual machines associated with each of the processors B 102, C 103, and D 104 is "0" which is an initial value, and stores the processor information thus generated into the processor information storage unit 446 (step S730).  [Paragraph 152], The system update processing is processing of dynamically changing the attribute of each processor, based on a change in the number of tasks existing in each task queue managed by the OS operating in each virtual machine, and dynamically changing the allocation of the virtual machines to the processors.  [Paragraph 178], the virtual machine allocation unit 442 causes the processor management unit 444 to update the processor information stored in the processor information storage unit 446, such that the attribute of the processor is changed from "share" to "exclusive" (step S990)…  [Paragraph 183], the virtual machine allocation unit 442 causes the processor management unit 444 to update the processor information stored in the processor information storage unit 446, such that the attribute of the processor to which the virtual machine identified by the selected virtual machine ID is allocated to operate is "share.  [Paragraph 265-269], The virtual machine management unit 2243 is connected to the load monitoring unit 441, the virtual machine allocation unit 2242, and the virtual machine information storage unit 445, and has a function 1a described below, in addition to the functions 2, 3, and 4 of the virtual machine management unit 443.  At the start up of the hypervisor 2240, the virtual machine management unit 2243 generates virtual machine information such that each of the virtual machines targeted for execution is associated with a different processor…  the virtual machines targeted for execution are allocated in the order of: the power saving processor A 1901, the power saving processor B 1902, the power saving processor C 1903, the high-performance processor A 1904, the high-performance processor B 1905, and the high-performance processor C 1906…  [Paragraph 317],  The modified system update processing is a partial modification of the system update processing in Embodiment 1, and is processing of dynamically changing the attribute of each processor, based on a change in the number of tasks existing in each task queue managed by the OS operating in each virtual machine, and dynamically changing the allocation of the virtual machines to the processors. [Paragraph 124], Each of the processors A 101 to D 104 is associated with one of four attributes, i.e., "exclusive", "share", "standby", and "off".)
However, Saito does not explicitly disclose dynamically obtaining information about one or more virtual servers of said two or more virtual servers require more processing resources;
Esfahany also teaches dynamically obtaining information about which CPUs are sharable to which virtual servers;  
Esfahany teaches dynamically obtaining information about one or more virtual servers of said two or more virtual servers require more processing resources; ([Paragraph 11], According to another embodiment of the present disclosure, an apparatus for dynamic CPU resource management includes means for collecting CPU related information and user defined criteria for one or more virtual machines, means for determining the CPU status for each of the virtual machines, means for computing a dynamic priority for each of the virtual machines, and means for determining whether to increase, decrease, or leave as is the CPU shares for each of the virtual machines. [Paragraph 25], According to an exemplary embodiment (FIG. 2A), a method for dynamic CPU resource management includes collecting CPU usage information for a virtual machine (step S11), and dynamically changing CPU shares (for example, proportional amount of CPU resources allocated to the virtual machine in comparison to amount of CPU resources allocated to other virtual machines) of the virtual machine, as needed, based on the CPU usage information for the virtual machine and based on a specified priority of the virtual machine (step S12). Preferably, the CPU shares of the virtual machine are (i) increased if it is determined that the CPU usage of the virtual machine relative to the CPU usage of other virtual machines is equal to or higher than the allocated processing time of the virtual machine, or (ii) decreased if it is determined that the CPU usage of the virtual-machine relative to the CPU usage of other virtual machines is substantially lower than the allocated processing time of the virtual machine.  [Paragraph 27], The CPU status is then determined by analyzing the CPU related information and the user defined criteria for each virtual machine (Step S202). An analytical engine then determines for each of the virtual machines, based on the CPU status, to increase or reduce or leave as is the CPU shares of the virtual machine (Step S203). For example, if the analytical engine determines that the CPU status for a virtual machine is "Critical", it can find an available CPU and add it to the virtual machine's CPU affinity. The CPU shares of the virtual machine can be increased in accordance with the user defined criteria. On the other hand, if the analytical engine determines that the CPU status for a virtual machine is "Underutilized", it can remove a CPU from the virtual machine's CPU affinity, so long as the CPU's removal does not make the CPU status of the virtual machine critical.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Saito wherein CPUs that are used/shared by plurality of virtual machines is/are indicated as sharable or not (i.e. exclusive, share) via corresponding CPU attributes and the CPU attributes are used/updated to dynamically assign/re-assign CPUs to virtual machines by indicating as sharable or exclusive, into teachings of  Esfahany wherein information indicating (i.e. priority) requirement of additional processing resources are obtained and sharable resources are increased/decreased based on the obtained information, because this would enhance the teachings of Saito wherein by increasing/decreasing resources from virtual machine(s) which require/not require additional resources, allows dynamic resource assignment/re-assignment of resources to/from virtual machine(s) which requires/does not require additional processing capacity based on priority.


As per claim 2, rejection of claim 1 is incorporated:
Saito teaches wherein dynamically obtaining information about which CPUs are sharable to which virtual servers, further comprises obtaining information about a sharable status of each CPU.( [Paragraph 117], the processor management unit 444 generates processor information such that: the attribute of the processor A 101 is "share" (described below); the attribute of the processor B 102 is "standby"; the attribute of each of the processors C 103 and D 104 is "off"; the number of virtual machines associated with the processor A 101 is the total number of virtual machines targeted for execution; and the number of virtual machines associated with each of the processors B 102, C 103, and D 104 is "0" which is an initial value, and stores the processor information thus generated into the processor information storage unit 446.)
Esfahany also teaches ([Paragraph 27], The CPU status is then determined by analyzing the CPU related information and the user defined criteria for each virtual machine (Step S202). An analytical engine then determines for each of the virtual machines, based on the CPU status, to increase or reduce or leave as is the CPU shares of the virtual machine (Step S203). For example, if the analytical engine determines that the CPU status for a virtual machine is "Critical", it can find an available CPU and add it to the virtual machine's CPU affinity. The CPU shares of the virtual machine can be increased in accordance with the user defined criteria. On the other hand, if the analytical engine determines that the CPU status for a virtual machine is "Underutilized", it can remove a CPU from the virtual machine's CPU affinity, so long as the CPU's removal does not make the CPU status of the virtual machine critical.)

As per claim 3, rejection of claim 2 is incorporated:
Saito teaches wherein the sharable status is either "sharable" or "not sharable", where "not sharable" equals to "dedicated".( [Paragraph 117], the processor management unit 444 generates processor information such that: the attribute of the processor A 101 is "share" (described below); the attribute of the processor B 102 is "standby"; the attribute of each of the processors C 103 and D 104 is "off"; the number of virtual machines associated with the processor A 101 is the total number of virtual machines targeted for execution; and the number of virtual machines associated with each of the processors B 102, C 103, and D 104 is "0" which is an initial value, and stores the processor information thus generated into the processor information storage unit 446.  [Paragraph 124], Each of the processors A 101 to D 104 is associated with one of four attributes, i.e., "exclusive", "share", "standby", and "off".)

As per claim 4, rejection of claim 1 is incorporated:
Saito teaches wherein dynamically obtaining information about that one or more of said sharable CPUs are available comprises obtaining information that one or more of said sharable CPUs have, no or substantially low, workload.([Paragraph 415], if the load of a virtual machine that operates exclusively on a processor becomes small, the virtual machine can share a processor with another virtual machine and operate on the processor together with the other virtual machine.)

As per claim 5, rejection of claim 1 is incorporated:
Saito teaches wherein dynamically obtaining information about that one or more of said sharable CPUs are available, comprises either monitoring workload of said sharable CPUs and identifying when one or more of said sharable CPUs are candidates for donations, or receiving a message from said one or more of said sharable CPUs, registering said one or more of said sharable CPUs as available. ([Paragraph 415], if the load of a virtual machine that operates exclusively on a processor becomes small, the virtual machine can share a processor with another virtual machine and operate on the processor together with the other virtual machine.  [Paragraph 102], The hypervisor 440 includes a load monitoring unit 441, a virtual machine allocation unit 442, a virtual machine management unit 443, a processor management unit 444, a virtual machine information storage unit 445, and a processor information storage unit 446. The hypervisor 440 is software having a higher privilege level than each OS.)

As per claim 6, rejection of claim 1 is incorporated:
Esfahany teaches wherein dynamically obtaining information about that one or more virtual servers of said two or more virtual servers require more processing resources, comprises monitoring workload of CPUs assigned to said two or more virtual servers and identifying that the workload has increased beyond a workload threshold. ([Paragraph 25], dynamically changing CPU shares (for example, proportional amount of CPU resources allocated to the virtual machine in comparison to amount of CPU resources allocated to other virtual machines) [Paragraph 26], A method for dynamic CPU resource management, according to one embodiment (FIG. 2B), will be discussed below. CPU usage information is collected for a virtual machine (step S101). CPU shares of the virtual machine are dynamically changed, as needed, based on the CPU usage information for the virtual machine and based on a specified priority of the virtual machine. For example, if it is determined that the CPU usage of the virtual machine relative to CPU usage of other virtual machines is equal to or higher than the allocated processing time of the virtual machine (step S102, "YES"), the CPU shares of the virtual machine are increased (step S103). On the other hand, if it is determined that the CPU usage of the virtual machine relative to CPU usage of other virtual machines is substantially lower than the allocated processing time of the virtual machine (step S102, "NO", and step S104, "YES"), the CPU shares of the virtual machine are decreased (step S105). [Paragraph 27], The CPU status is then determined by analyzing the CPU related information and the user defined criteria for each virtual machine (Step S202). An analytical engine then determines for each of the virtual machines, based on the CPU status, to increase or reduce or leave as is the CPU shares of the virtual machine (Step S203). For example, if the analytical engine determines that the CPU status for a virtual machine is "Critical", it can find an available CPU and add it to the virtual machine's CPU affinity. The CPU shares of the virtual machine can be increased in accordance with the user defined criteria. On the other hand, if the analytical engine determines that the CPU status for a virtual machine is "Underutilized", it can remove a CPU from the virtual machine's CPU affinity, so long as the CPU's removal does not make the CPU status of the virtual machine critical. [Paragraph 28], The user defined criteria can comprise management criteria, a virtual machine priority, a virtual machine status upper limit, and a virtual machine status lower limit, for each of the virtual machines. User defined criteria can also comprise an analysis interval, and a poll interval, for each server. The management criteria can comprise information indicating virtual machines to be managed, not managed or monitored. The virtual machine status upper limit is the maximum threshold of the virtual machine for CPU usage.)
Saito also teaches ([Paragraph 162], If the attribute of the processor on which the virtual machine identified by the selected virtual machine ID is operating is "share" in step S900 (step S900: Yes), the virtual machine allocation unit 442 checks whether the number of tasks corresponding to the virtual machine is equal to or greater than a first predetermined number (such as 30) (step S910).  [Paragraph 163],  If the number of tasks is equal to or greater than the first predetermined number (such as 30) in step S910, the virtual machine allocation unit 442 checks whether another virtual machine is allocated to, and operating on, the processor on which the virtual machine identified by the selected virtual machine ID is operating (step S920). [Paragraph 164], If another virtual machine is allocated to and operating on the processor in step S920 (step S920: Yes), the virtual machine allocation unit 442 checks whether a processor having the attribute of "standby" exists (step S930).)

As per claim 7, rejection of claim 1 is incorporated:
Esfahany teaches wherein dynamically obtaining information about that one or more of said two or more virtual servers require more processing resources, comprises receiving a message from a CPU assigned to said one or more virtual servers, that a workload of said CPU has increased beyond a workload threshold. ([Paragraph 25], dynamically changing CPU shares (for example, proportional amount of CPU resources allocated to the virtual machine in comparison to amount of CPU resources allocated to other virtual machines) [Paragraph 26], A method for dynamic CPU resource management, according to one embodiment (FIG. 2B), will be discussed below. CPU usage information is collected for a virtual machine (step S101). CPU shares of the virtual machine are dynamically changed, as needed, based on the CPU usage information for the virtual machine and based on a specified priority of the virtual machine. For example, if it is determined that the CPU usage of the virtual machine relative to CPU usage of other virtual machines is equal to or higher than the allocated processing time of the virtual machine (step S102, "YES"), the CPU shares of the virtual machine are increased (step S103). On the other hand, if it is determined that the CPU usage of the virtual machine relative to CPU usage of other virtual machines is substantially lower than the allocated processing time of the virtual machine (step S102, "NO", and step S104, "YES"), the CPU shares of the virtual machine are decreased (step S105). [Paragraph 27], The CPU status is then determined by analyzing the CPU related information and the user defined criteria for each virtual machine (Step S202). An analytical engine then determines for each of the virtual machines, based on the CPU status, to increase or reduce or leave as is the CPU shares of the virtual machine (Step S203). For example, if the analytical engine determines that the CPU status for a virtual machine is "Critical", it can find an available CPU and add it to the virtual machine's CPU affinity. The CPU shares of the virtual machine can be increased in accordance with the user defined criteria. On the other hand, if the analytical engine determines that the CPU status for a virtual machine is "Underutilized", it can remove a CPU from the virtual machine's CPU affinity, so long as the CPU's removal does not make the CPU status of the virtual machine critical. [Paragraph 28], The user defined criteria can comprise management criteria, a virtual machine priority, a virtual machine status upper limit, and a virtual machine status lower limit, for each of the virtual machines. User defined criteria can also comprise an analysis interval, and a poll interval, for each server. The management criteria can comprise information indicating virtual machines to be managed, not managed or monitored. The virtual machine status upper limit is the maximum threshold of the virtual machine for CPU usage.)

As per claim 8, rejection of claim 1 is incorporated:
Saito teaches wherein dynamically assigning a first CPU of said one or more sharable CPUs being available, to a first virtual server of said one or more virtual servers requiring more resources, based on which CPUs are sharable to which virtual server, comprises dynamically assigning the first CPU to the first virtual server of said one or more virtual servers, where the first CPU is owned by a virtual server that is different from the first virtual server. ([Paragraph 117], Function 1: At the start up of the hypervisor 440, the processor management unit 444 generates processor information such that: the attribute of the processor A 101 is "share" (described below); the attribute of the processor B 102 is "standby"; the attribute of each of the processors C 103 and D 104 is "off"; the number of virtual machines associated with the processor A 101 is the total number of virtual machines targeted for execution; and the number of virtual machines associated with each of the processors B 102, C 103, and D 104 is "0" which is an initial value, and stores the processor information thus generated into the processor information storage unit 446.  [Paragraph 124], Each of the processors A 101 to D 104 is associated with one of four attributes, i.e., "exclusive", "share", "standby", and "off".)  
Esfahany also teaches ([Paragraph 11], According to another embodiment of the present disclosure, an apparatus for dynamic CPU resource management includes means for collecting CPU related information and user defined criteria for one or more virtual machines, means for determining the CPU status for each of the virtual machines, means for computing a dynamic priority for each of the virtual machines, and means for determining whether to increase, decrease, or leave as is the CPU shares for each of the virtual machines. [Paragraph 25], According to an exemplary embodiment (FIG. 2A), a method for dynamic CPU resource management includes collecting CPU usage information for a virtual machine (step S11), and dynamically changing CPU shares (for example, proportional amount of CPU resources allocated to the virtual machine in comparison to amount of CPU resources allocated to other virtual machines) of the virtual machine, as needed, based on the CPU usage information for the virtual machine and based on a specified priority of the virtual machine (step S12). Preferably, the CPU shares of the virtual machine are (i) increased if it is determined that the CPU usage of the virtual machine relative to the CPU usage of other virtual machines is equal to or higher than the allocated processing time of the virtual machine, or (ii) decreased if it is determined that the CPU usage of the virtual-machine relative to the CPU usage of other virtual machines is substantially lower than the allocated processing time of the virtual machine.)

As per claims 10-18, these are Resource Sharing Manager claims corresponding to the method claims 1-8.  Therefore, rejected based on similar rationale.

As per claim 20, this is a Resource Sharing Manager claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claim 22, this is a non-transitory computer readable medium claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196